MEMORANDUM OPINION
No. 04-06-00712-CV
M.P. EXPORTS, L.L.P.,
Appellant
v.
Cesar CASTILLON,
Appellee
From the 293rd Judicial District Court, Maverick County, Texas
Trial Court No. 05-05-20830-CV
Honorable Cynthia L. Muniz , Judge Presiding



PER CURIAM


Sitting: Catherine Stone , Justice
  Sarah B. Duncan , Justice
  Karen Angelini , Justice


Delivered and Filed: November 29, 2006


DISMISSED
 The parties have filed a joint motion to dismiss this appeal.  The motion to dismiss is granted, and this appeal is dismissed. 
See Tex. R. App. P. 42.1(a)(2).  Pursuant to the agreement of the parties, costs of appeal are taxed against the parties who
incurred them.  See id. at (d).   


       PER CURIAM